COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN RE: VCC, LLC D/B/A VCC                    §               No. 08-14-00154-CV
 GENERAL CONTRACTING AND
 CONSTRUCTION MANAGEMENT,                     §         AN ORIGINAL PROCEEDING

                      Respondent.             §                IN MANDAMUS

                                              §

                                          ORDER

       The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until August 6, 2014. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO RELATOR’S

PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alex Acosta, the Real Party in Interest’s Attorney,

prepare the response and forward the same to this Court on or before August 6, 2014.

       IT IS SO ORDERED this 24th day of July, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.